 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 157 
In the House of Representatives, U. S.,

February 12, 2009
 
RESOLUTION 
Providing for consideration of motions to suspend the rules, and for other purposes. 
 
 
That it shall be in order at any time through the legislative day of February 13, 2009, for the Speaker to entertain motions that the House suspend the rules. The Speaker or her designee shall consult with the Minority Leader or his designee on the designation of any matter for consideration pursuant to this section. 
2.The matter after the resolved clause of House Resolution 10 is amended to read as follows: That unless otherwise ordered, before Monday, May 18, 2009, the hour of daily meeting of the House shall be 2 p.m. on Mondays; noon on Tuesdays; 10 a.m. on Wednesday and Thursday, and 9 a.m. on all other days of the week; and from Monday, May 18, 2009, until the end of the first session, the hour of daily meeting of the House shall be noon on Mondays; 10 a.m. on Tuesdays, Wednesdays, and Thursdays; and 9 a.m. on all other days of the week.. 
 
Lorraine C. Miller,Clerk.
